Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office Action is in response to applicant’s argument filed on 10/20/2020. Claims 1 has been amended.
Response to Arguments
		Applicant’s arguments, see pgs 1-4, filed 10/20/2020 with respect to the rejection(s) of amended claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of amended claim 1, over Iyoda et. al. (US 20090035495) and Knebel (US 6503456).

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0771201, hereinafter ‘201 in view of  JP 2002-273771 hereinafter ‘771 and in view of Cho et. al. (US 20120148699) and further in view of  Iyoda et. al. (US 20090035495) .
	Regarding Claim 1, ‘201 teaches a method for manufacturing an impeller by performing injection- molding into a cavity of a mold, the impeller including a hub having a front side and a back side (Figure 14, [0012] shows a cross-section of the impeller molded body 11, front side opposite of the back side- 1d , ‘201) and having a boss with a boss hole formed along a rotational axis of the impeller (Figure 15, [0012], boss hole-1a, boss 1b, ‘201), and a plurality of blades provided on the front side of the hub (Figure 14, blade/wing-1c) and being made of a resin having reinforced fibers dispersed therein (Figure 14, [0070]),  the method comprising: an injection step of filling the cavity with a molten resin containing the reinforced fibers, in a direction of the (Figure 3 and Figure 6, [0074], mold C the top part of mold 10 having boss-side excision site which is the gate side into which the resin flows towards opposite gate side’ 201); and a dwell step of applying required pressure to the filled molten resin ([0076], injection pressure is applied ’201).  However, ‘201 fails specifically to teach that the injection step and the dwell step is performed with a temperature gradient.
	In the same field of endeavor pertaining to the art of injection molded apparatus ‘771 teaches that in the injection step and the dwell step, directional cooling is performed with a temperature gradient such that the temperature becomes relatively lower from the gate side toward the opposite-gate side (‘771 indicates that an injection molding die for resin is provided with temperature controlling means, [0014], [0017] [0020], Figure 1).
	It would have been obvious at the time of applicant’s invention to combine the teachings of ‘201 with that of ’771 as a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).  
	Further regarding Claim 1, 201 combined with 771 do not disclose that an additional cooling is done after the injection process is completed. Cho discloses that coolant pipes -12b (Figure 1) cools the gate side and a vicinity (Figure 1,3, injection device-13 is  the gate side) after the injection step is completed ([0031]-[0032]). Further regarding the amended limitation, a uniform cooling is desirable for the 10a (Figure 1).  The cooling channels-12b are outside the edges of the cavity. The cooling channels-12b are not explicitly disclosed to be at the external diameter of the cavity, however shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
	It would have been obvious at the time of applicant’s invention to combine the teachings of ‘201/’771 with that of Cho’s teaching of cooling the gate side and vicinity of the mold cavity since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cooling channels of Choi, for the purpose of uniform cooling along with shortening the injection molding time for a durable and desirable product.
	Further regarding the amended claim that the dwell step is maintained or holding the pressure when the cooling of the gate is being performed, 201/771 do not specifically teach the pressure is held during the cooling is performed. In the same field of endeavor pertaining to the art of injection molding, Iyoda teaches pressure holding –cooling step to compensate for volume loss by shrinkage of the cooling material ([0121], [0137], [0139]).
	It would be obvious for one ordinary skilled at the time of applicant’s invention to combine teaching of 202/771 with that of pressure holding step while cooling the material of Iyoda for the purpose of mimimizing the heat shrinkage ([0139], Iyoda).
2, ‘771 teaches that in the injection step, the directional cooling is performed by heating an inflow passage of the molten resin leading to the cavity (‘771, [0014]), and the gate of the cavity, and its vicinity region from peripheries thereof, while cooling the cavity from a periphery thereof (‘771, [0017], circulating paths-5 are arranged on side of the resin flow toward the end side 8).
Regarding Claim 3, ‘771 teaches that in the dwell step, the gate of the heated cavity and its vicinity region are cooled (‘771, Figure 1 and 4, [0017], [0018]).
Regarding Claim 4, ‘771 teaches keeping of injection pressure is performed until the cooling of the gate is started (’771, [0018]).
Regarding Claim 5, 9-11, ‘771 teaches in the dwell step, keeping of the temperature of the molten resin in the vicinity of the gate is continued in a temperature zone between a melting point and a glass transition temperature of the resin (‘771, [0018]).
Claims 6,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0771201, hereinafter ‘201 in view of JP 2002-273771 hereinafter ‘771 and in view of Cho et. al. (US 20120148699)  and Iyoda et. al. (US 20090035495) as applied to Claims 1-5, above, and further in view of JPH03267599 hereinafter ‘599.
Regarding Claim 6, 12-15 the combination applied above teach applying injection pressure ([0018] ‘771) but fails to teach that the injection pressure applied is 140 MPa or more. In the same field of endeavor pertaining to the art of injection molded apparatus, ‘599 teaches applying injection pressure of 2100 kg/cm^2 (205 MPa) as disclosed in the calmed invention (page 4, line 34).
.
8.	Claims 7-8, 16 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0771201, hereinafter ‘201 in view of JP 2002-273771 hereinafter ‘771 in view of Cho et. al. (US 20120148699) )  and Iyoda et. al. (US 20090035495)  as applied to Claims 1-5, above, in view of Willingham (US 4238106).
Regarding Claim 7, and 16-19, the combination applied above teach a pin- 5 (Figure 3, ‘201) but fails to teach that the the pin having a cooling passage.  In the same field of endeavor pertaining to the art of pin cooling for injection molding, Willingham teaches a new cooling path configuration for cooling fluid for the core pin of an injection mold, so that rapid cooling of the injection molded article is obtained. Willingham teaches a pin cooling device in which coolant follows a path around outside or inside the core of a pin (Figure 1, Col 2, line 38-42, Col 2, line 43-60) as disclosed in the claimed invention.
It would have been obvious at the time of applicant’s invention was made to modify the pin taught by the combination of Claim 1, with that of the pin taught by Willingham for the benefit of controlling the temperature of the molding apparatus and thereby improving molding operations.
Regarding Claim 8,  ‘201 teaches the method for manufacturing an impeller, wherein the molten resin is injected in a first direction directed from the back side to the front side or in a second direction directed from the front side to the back side (Figure 3 and 6, [0074]), the pin-5 is inserted from the front side and a tip thereof is arranged to 0070, Figure 3 pin-5 is inserted from mold A i.e the back  side, and [0012],  [0024],  a sprue-4 is at the tip of the boss-1b).
   Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 
H0771201, hereinafter ‘201 in view of JP 2002-273771 hereinafter ‘771 and in view of Cho et. al. (US 20120148699) and  Iyoda et. al. (US 20090035495) further in view of JPH03267599 hereinafter ‘599 as applied to Claim 6, above, further in view of Willingham (US 4238106).
Regarding Claim 20, the combination applied above teach a pin- 5 (Figure 3, ‘201) but fails to teach that the cooling passage is located inside the pin.  In the same field of endeavor pertaining to the art of pin cooling for injection molding, Willingham teaches a new cooling path configuration for cooling fluid for the core pin of an injection mold, so that rapid cooling of the injection molded article is obtained. Willingham teaches a pin cooling device in which coolant follows a path around outside or inside the core of a pin (Figure 1, Col 2, line 38-42, Col 2, line 43-60) as disclosed in the claimed invention.
It would have been obvious at the time of applicant’s invention was made to modify the pin taught by the combination of Claim 1, with that of the pin taught by .

Claims 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0771201, hereinafter ‘201 in view of  JP 2002-273771 hereinafter ‘771 and in view of Cho et. al. (US 20120148699) and further in view of  Knebel . (US 6503456).
	Regarding Claim 1, ‘201 teaches a method for manufacturing an impeller by performing injection- molding into a cavity of a mold, the impeller including a hub having a front side and a back side (Figure 14, [0012] shows a cross-section of the impeller molded body 11, front side opposite of the back side- 1d , ‘201) and having a boss with a boss hole formed along a rotational axis of the impeller (Figure 15, [0012], boss hole-1a, boss 1b, ‘201), and a plurality of blades provided on the front side of the hub (Figure 14, blade/wing-1c) and being made of a resin having reinforced fibers dispersed therein (Figure 14, [0070]),  the method comprising: an injection step of filling the cavity with a molten resin containing the reinforced fibers, in a direction of the rotational axis and from a gate side into which the molten resin flows, toward an opposite-gate side opposite to the gate side (Figure 3 and Figure 6, [0074], mold C the top part of mold 10 having boss-side excision site which is the gate side into which the resin flows towards opposite gate side’ 201); and a dwell step of applying required pressure to the filled molten resin ([0076], injection pressure is applied ’201).  However, ‘201 fails specifically to teach that the injection step and the dwell step is performed with a temperature gradient.
	In the same field of endeavor pertaining to the art of injection molded apparatus ‘771 teaches that in the injection step and the dwell step, directional cooling is (‘771 indicates that an injection molding die for resin is provided with temperature controlling means, [0014], [0017] [0020], Figure 1).
	It would have been obvious at the time of applicant’s invention to combine the teachings of ‘201 with that of ’771 as a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).  
	Further regarding Claim 1, 201 combined with 771 do not disclose that an additional cooling is done after the injection process is completed. Cho discloses that coolant pipes -12b (Figure 1) cools the gate side and a vicinity (Figure 1,3, injection device-13 is  the gate side) after the injection step is completed ([0031]-[0032]). Further regarding the amended limitation, a uniform cooling is desirable for the manufacturing of the product having a shape corresponding to the cavity-10a (Figure 1).  The cooling channels-12b are outside the edges of the cavity. The cooling channels-12b are not explicitly disclosed to be at the external diameter of the cavity, however shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
	It would have been obvious at the time of applicant’s invention to combine the teachings of ‘201/’771 with that of Cho’s teaching of cooling the gate side and vicinity of .
	Further regarding the amended claim that the dwell step is maintained or holding the pressure when the cooling of the gate is being performed, 201/771 do not specifically teach the pressure is held during the cooling is performed. In the same field of endeavor pertaining to the art of injection molding, Knebel teaches pressure holding –cooling step to compensate for volume loss by shrinkage of the cooling material (col 6, line 63-67).
	It would be obvious for one ordinary skilled at the time of applicant’s invention to combine teaching of 202/771 with that of pressure holding step while cooling the material taught by Knebel for the purpose of  avoiding shrinkage of the material (Knebel).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741